On Behearing.
OVEBTON, J.
In these cases, a rehearing was granted, confined to the question of attorney’s fees. On the first hearing it was held that the sheriff and ex officio tax collector should collect as costs 10 per cent, attorney’s fees, in collecting the taxes held to be due by plaintiff on the property, involved in these suits, with the exception of these fees on the acreage tax for the year 1918. With respect to that tax, it was held that attorney’s fees, based on it, were not collectible, for the reason that it was null to the extent of three-fifths, and -for the further reason that plaintiff was compelled to enjoin its levy for that year.
[9] Plaintiff contends that we erred in our original opinion in allowing even a part of these fees, and assigns several reasons therefor. It is first pointed out that in appeal No. 24604, 'judgment was rendered against plaintiff in the lower court dissolving the writ of injunction as to the attempted collection of the ad valorem tax, but maintaining the writ as to the collection of the acreage tax; that plaintiff did not appeal from this judgment, but that defendants alone appealed from it; that, in appealing, defendants purposely limited their appeal to the judgment perpetuating the injunction as to the collection of the acreage tax, thus excluding from the appeal, not only the ad valorem tax itself, but the right to attorney’s fees based on that tax. As the appeal was thus limited, we inadvertently erred in allowing attorney’s fees on the ad valorem tax for the year 1918.
[10] The question with reference to the allowance of attorney’s fees on the ad valorem tax in appeal No. 24604 having been considered, there still remains for determination, as part of the same appeal, the question as to whether our judgment rejecting attorney’s fees on that part of the acreage tax, decreed valid by us, should be disturbed. The acreage tax for that year was reduced, by the judgment handed down by us, from 25 cents to 10 cents an acre. Because of that reduction, no attorney’s fees were allowed on the acreage tax for the year 1918, involved in appeal No. 24604. The judgment, to that extent, was against the sheriff and tax collector. As he did not ask for a rehearing, and as none was granted him, the decree rendered, rejecting the attorney’s fees on that tax, should be considered final.
*331The next question to be considered is the allowance of attorney’s fees on the acreage and ad valorem taxes for the year 1919, involved in appeal No. 25029. The decree rendered by us in that case recognizes the validity of both taxes, as levied, and allows the 10 per centum attorney’s fees on each. Plaintiff urges that the attorney’s fees should not be allowed \upon either the acreage or the ad valorem taxes, for the reason that neither suit was contested by the tax collector ; that, while that official was cited to answer plaintiff’s demand, and was enjoined from selling plaintiff’s property to collect the taxes, yet that he made no appearance, and hence did not incur the expense attendant upon employing an attorney to defend the, suit.
The record discloses that the tax collector and the levee district were cited to answer plaintiff’s demand; that both were enjoined from attempting to collect the ad valorem and the acreage' taxes levied against plaintiff’s property for the year 1919; that the levee district, represented by G. L. Porterie, district attorney of the Fourteenth judicial district, filed an answer to the suit; that the tax collector filed no motion, exception, or answer in the lower court, and that no default was entered against him; that the trial of the case was had, when Wade Norman, the successor of Mr. Porterie, held the office of district attorney; that, on the trial of the suit, as appears from the stenographic notes, Mr. Norman, the district attorney, Mr. Porterie, and several other attorneys appeared for defendant, which indicates that the tax collector was represented in the examination of witnesses; that an effort was made, after the trial judge had rendered judgment orally, to include the attorney’s fees in the written judgment presented for signature; that this effort proved unsuccessful; that the plaintiff alone appealed from the judgment rendered; that the sheriff and tax collector, through his attorney, Mr. Porterie, filed an answer to the appeal, praying for a slight amendment to the judgment,, and also asking that the judgment be amended by allowing him 10 per centum attorney’s fees, and in other respects that the judgment be affirmed. In this court briefs were filed by the defendants. Each brief is signed by Mr. Porterie, as well as by the remaining attorneys connected with the defense, as attorneys for defendants, thus showing that both defendants joined forces in the contest in this court. Mr. Porterie, who signed the answer to the appeal as attorney for the tax collector, also took part in the argument of the case in this court.
[11,12] From the above, it would seem that, while the tax collector filed no answer to the suit in the court below, and no default was entered against him, yet that he was represented, without objection, in the examination of witnesses, and apparently joined forces with the levee district, in the lower court, in the suit under consideration. Under the circumstances, he might be considered and treated as having ádopted the answer of the levee district. However, as this does not -appear as clearly as it might, we may disregard his apparent contest in the lower court, and consider his right to collect the fees, with which to pay his attorney, from the standpoint of his appearance in this court. Here, unmistakably, through his counsel, Mr. Porterie, he filed an answer to the appeal, • joined the levee district in filing briefs, and argued the case.
The services just mentioned, as rendered by Porterie, in this court, in behalf of the tax collector, are sufficient to entitle him to the compensation allowed by law; and, such being the case, it remains, as one of the questions to be determined, whether this court, sitting as an appellate court, may allow, as an incident of the appeal, attorney’s fees for services wholly rendered here. Section 56 of Act 170 of 1898 authorizes the tax collector, whenever he is enjoined from collecting a property tax, to employ an at*333torney to represent him in defending the suit, and, in order to compensate the attorney, authorizes that official to collect from the unsuccessful tax debtor, as costs, 10 per centum attorney’s fees, in collecting the taxes and other penalties. It, therefore, appears that, while the statute speaks of the attorney’s fees as a penalty, yet in reality it treats them as costs, and expressly terms them such. Being costs incurred in defending the suit, they may be allowed by us as an incident of the appeal for defending the suit wholly in this court.
[13] Plaintiff also contends that, as no issue was joined with or by the tax collector in the lower court, this official was not legally a party to the suit or to the appeal, and, hence, that the judgment cannot be amended in his favor so as to allow the attorney’s fees.
In answer to this contention, it is sufficient to say that the tax collector was made a party to the suit, in the lower court, by the prayer of plaintiff’s petition, and by the citation which issued to him in accordance with that prayer; and that, having been made a party to the suit, in the lower court, he became an appellee, when plaintiff, in open court, obtained an order granting it an appeal from the judgment rendered. As an appellee he had the right to answer the appeal, and to ask that the judgment be amended so as to allow attorney’s fees.
[14] Plaintiff also urges an additional reason why attorney’s fees should not be allowed on the acreage tax for the year 1919. The reason thus urged is that this tax is nothing more than a local assessment, and that the law does not sanction the collection of such fees from the tax debtor by the tax collector, with which to pay counsel for successfully defending a suit enjoining him from collecting such a tax. We think, however, that plaintiff is in error. ' The levee district, in this instance, was created by Act No. 80 of 1906. The sixth section of this act authorizes the district to levy a 10-mill tax on the assessed valuation of all taxable property within its borders, and makes it the duty of the tax collector of the parish to collect this ’tax in the same manner as state taxes are collected, and to settle therefor with the auditor and treasurer of the state. Act 202 of 1918 authorizes the board of commissioners of the district to levy a local assessment, or forced contribution, not exceeding 25 cents an acre, on land within the district, and not exceeding $60 a mile on any railroad therein, and provides that these assessments shall be .collected in the same manner as that provided for the collection of the 10-mill tax above mentioned, which, as we have seen, is the same as that provided for state taxes.
The Legislature, in the act last cited, does not expressly provide that the parish tax collector shall collect these assessments, but it imposes this duty on him by necessary implication, when it provides that they shall be collected in the same manner as state taxes, since the latter may be collected legally only by him or his authorized deputy. In discharging the duty of collecting these assessments, is he to discontinue his efforts to collect, merely because he is met with a writ of injunction? We think not. Under such circumstances, it becomes his duty to defend the suit, so as to maintain such right as he may have to collect the assessments, just as it would be, if he were enjoined from collecting a state tax. In no other- way could he fully discharge his duty. In discharging it, under these circumstances, we think that Act 202 of 1918 fairly contemplates that he should proceed in the same manner as he is authorized to do by section 56 of Act 170 of 1898, when enjoined from collecting a state tax; that is to say, "employ counsel to represent him, and in collecting the tax found due, if any, to collect 10 per centum attorney’s fees thereon with which to pay the attorney employed. By express provision, in section 56 of Act 170 of 1898, the tax debtor is made liable for these fees, when *335a state tax, or part thereof, is unsuccessfully enjoined by him, and by fair implication, we think, he is also liable when the collection of a local assessment, levied under the Act of 1918, is unsuccessfully enjoined. Nowhere does the law even suggest that these fees shall be deducted from the assessment collected or suggest any other provision for their payment. Hence, we think that our former decree allowing them on the acreage tax for the year 1919, to lie collected from the tax debtor, in collecting the taxes found due, is correct.
Plaintiff, among other cases, has cited Miramon v. City of New Orleans, 52 La. Ann. 1623, 28 South. 107, and Vicksburg, Shreveport & Pacific R. R. v. Traylor, Sheriff, 104 La. 284, 29 South. 141, as supporting its contention that it is not liable for attorney’s fees on the acreage tax. We have carefully considered these cases, including those not specifically mentioned by us, but fail ,to find any conflict between them and the views herein expressed.
For the reasons assigned, it is ordered, adjudged, and decreed that our former decree, rendered herein, amended so as to disallow the 10 per v centum attorney’s fees on said ad valorem tax for the year 1918; and in all other respects, in so far as set aside, that said decree be reinstated and made the 'final judgment of this court.